MacDade, J.,
And now, June 18, 1928, it appearing to the court that certiorari to this court in the above matter has been issued from the Superior Court, as of No. 252, October Sessions, 1928, and attention of the court having been called to the same at its session on this date, and the court having no record of any motion for a new trial and reasons assigned therefor in writing and filed, the court declines to fix bail or recognizance in the matter, but respectfully refers the defendant to said Superior Court for further action herewith, namely, to present petition to said court for supersedeas and have the said court fix bail thereunder.
It further appears by the record of this court that, on June 13, 1928, the defendant was found guilty of the charge of operating a motor-vehicle while under the influence of intoxicating liquors; that a» oral motion was made for a new trial immediately after the said verdict was received, which was dismissed by the trial court and leave granted the defendant to file a motion in writing for a new trial and reasons to be assigned therefor within four days, and which order has never been complied with.
Therefore, the defendant having been duly sentenced to pay a fine of $100, the costs of prosecution and to undergo imprisonment in the county jail for one and one-half month’s minimum sentence and three months’ maximum sentence, and no motion being before the court of any kind whatsoever, it is held that there is nothing before the court to be disposed of.
From William R. Toal, Media, Fa.